

	

		II

		109th CONGRESS

		1st Session

		S. 431

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. DeWine (for himself

			 and Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish a program to award grants to improve and

		  maintain sites honoring Presidents of the United States.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Presidential Sites Improvement

			 Act.

		

			2.

			Findings

			Congress finds that—

			

				(1)

				there are many sites honoring Presidents located throughout the

			 United States, including Presidential birthplaces, homes, museums, burial

			 sites, and tombs;

			

				(2)

				most of the sites are owned, operated, and maintained by

			 non-Federal entities such as State and local agencies, family foundations,

			 colleges and universities, libraries, historical societies, historic

			 preservation organizations, and other nonprofit organizations;

			

				(3)

				Presidential sites are often expensive to maintain;

			

				(4)

				many Presidential sites are in need of capital, technological,

			 and interpretive display improvements for which funding is insufficient or

			 unavailable; and

			

				(5)

				to promote understanding of the history of the United States by

			 recognizing and preserving historic sites linked to Presidents of the United

			 States, the Federal Government should provide grants for the maintenance and

			 improvement of Presidential sites.

			

			3.

			Definitions

			In this Act:

			

				(1)

				Grant Commission

				The term Grant Commission means the Presidential

			 Site Grant Commission established by section 4(d).

			

				(2)

				Presidential site

				The term Presidential site means a site that

			 is—

				(A)related to a

			 President of the United States;

				(B)of national

			 significance;

				

					(C)

					managed, maintained, and operated for, and is accessible to, the

			 public; and

				

					(D)

					owned or operated by—

					

						(i)

						a State; or

					

						(ii)

						a private institution, organization, or person.

					

				(3)

				Secretary

				The term Secretary means the Secretary of the

			 Interior, acting through the Director of the National Park Service.

			

			4.

			Grants for Presidential sites

			

				(a)

				In general

				The Secretary shall award grants for major maintenance and

			 improvement projects at Presidential sites to owners or operators of

			 Presidential sites in accordance with this section.

			

				(b)

				Use of grant funds

				

					(1)

					In general

					A grant awarded under this section may be used for—

					

						(A)

						repairs or capital improvements at a Presidential site (including

			 new construction for necessary modernization) such as—

						

							(i)

							installation or repair of heating or air conditioning systems,

			 security systems, or electric service; or

						

							(ii)

							modifications at a Presidential site to achieve compliance with

			 requirements under titles II and III of the Americans with Disabilities Act of

			 1990 (42 U.S.C.

			 12131 et seq.); and

						

						(B)

						interpretive improvements to enhance public understanding and

			 enjoyment of a Presidential site.

					

					(2)

					Allocation of funds

					

						(A)

						In general

						Of the funds made available to award grants under this

			 Act—

						

							(i)

							15 percent shall be used for emergency projects, as determined by

			 the Secretary;

						

							(ii)

							65 percent shall be used for grants for Presidential sites

			 with—

							

								(I)

								a 3-year average annual operating budget of less than $700,000

			 (not including the amount of any grant received under this section); and

							

								(II)

								an endowment in an amount that is less than 3 times the annual

			 operating budget of the site; and

							

							(iii)

							20 percent shall be used for grants for Presidential sites

			 with—

							

								(I)

								an annual operating budget of $700,000 or more (not including the

			 amount of any grant received under this section); and

							

								(II)

								an endowment in an amount that is equal to or more than 3 times

			 the annual operating budget of the site.

							

						(B)

						Unexpended funds

						If any funds allocated for a category of projects described in

			 subparagraph (A) are unexpended, the Secretary may use the funds to award

			 grants for another category of projects described in that subparagraph.

					

				(c)

				Application and award procedure

				

					(1)

					In general

					Not later than a date to be determined by the Secretary, an owner

			 or operator of a Presidential site may submit to the Secretary an application

			 for a grant under this section.

				

					(2)

					Involvement of Grant Commission

					

						(A)

						In general

						The Secretary shall forward each application received under

			 paragraph (1) to the Grant Commission.

					

						(B)

						Consideration by Grant Commission

						Not later than 60 days after receiving an application from the

			 Secretary under subparagraph (A), the Grant Commission shall return the

			 application to the Secretary with a recommendation of whether the proposed

			 project should be awarded a Presidential site grant.

					

						(C)

						Recommendation of Grant Commission

						In making a decision to award a Presidential site grant under

			 this section, the Secretary shall take into consideration any recommendation of

			 the Grant Commission.

					

					(3)

					Award

					Not later than 180 days after receiving an application for a

			 Presidential site grant under paragraph (1), the Secretary shall—

					

						(A)

						award a Presidential site grant to the applicant; or

					

						(B)

						notify the applicant, in writing, of the decision of the

			 Secretary not to award a Presidential site grant.

					

					(4)

					Matching requirements

					

						(A)

						In general

						The Federal share of the cost of a project at a Presidential site

			 for which a grant is awarded under this section shall not exceed 50

			 percent.

					

						(B)

						Non-federal share

						The non-Federal share of the cost of a project at a Presidential

			 site for which a grant is awarded under this section may be provided in cash or

			 in kind.

					

				(d)

				Presidential Site Grant Commission

				

					(1)

					In general

					There is established the Presidential Site Grant

			 Commission.

				

					(2)

					Composition

					The Grant Commission shall be composed of—

					

						(A)

						the Director of the National Park Service; and

					

						(B)

						4 members appointed by the Secretary as follows:

						

							(i)

							A State historic preservation officer.

						

							(ii)

							A representative of the National Trust for Historic

			 Preservation.

						

							(iii)

							A representative of a site described in subsection

			 (b)(2)(A)(ii).

						

							(iv)

							A representative of a site described in subsection

			 (b)(2)(A)(iii).

						

					(3)

					Term

					A member of the Grant Commission shall serve a term of 2

			 years.

				

					(4)

					Duties

					The Grant Commission shall—

					

						(A)

						review applications for Presidential site grants received under

			 subsection (c); and

					

						(B)

						recommend to the Secretary projects for which Presidential site

			 grants should be awarded.

					

					(5)

					Ineligibility of sites during term of representative

					A site described in clause (iii) or (iv) of paragraph (2)(B)

			 shall be ineligible for a grant under this Act during the 2-year period in

			 which a representative of the site serves on the Grant Commission.

				

					(6)

					Nonapplicability of faca

					The Grant Commission shall not be subject to the

			 Federal Advisory Committee Act (5

			 U.S.C. App.).

				

				(e)

				Authorization of appropriations

				There is authorized to be appropriated to carry out this Act

			 $5,000,000 for each of fiscal years 2006 through 2010, to remain available

			 until expended.

			

